Action to recover $1,800, balance of money on deposit as security under a lease. Order in so far as it denies defendant’s motion to strike out three specified paragraphs of the complaint and to require the plaintiff to bring in as a party defendant a named corporation, modified by granting the motion so far as requiring the plaintiff to bring in as a party defendant the North Boulevard Auto Company, Inc., and as so modified affirmed, with ten dollars costs and disbursements to the appellant. The defendant should be protected from the possibility of a later claim by the North Boulevard Auto Company, Inc., to the $1,800 deposit. Lazansky, P. J., Carswell, Davis, Johnston and Taylor, JJ., concur.